Case: 2:17-cv-00045-WOB-CJS Doc #: 56 Filed: 02/20/19 Page: 1 of 1 - Page ID#: 1518



                                          Case No. 18-5892

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                              ORDER



 LONNIE E. ELEY, on behalf of the General Cable Savings and Investment Plan, himself, and a
 class consisting of similarly situated participants of the Plan

               Plaintiff - Appellant

 v.

 GENERAL CABLE CORPORATION; RETIREMENT PLANS FINANCE COMMITTEE OF
 GENERAL CABLE CORPORATION; RETIREMENT PLANS ADMINISTRATIVE
 COMMITTEE OF GENERAL CABLE CORPORATION; ELIZABETH MLEKUSH; ROBERT
 J. SIVERD; DON KATCHMAN; THE BOARD OF DIRECTORS OF GENERAL CABLE
 CORPORATION; GREGORY B. KENNY; MICHAEL T. MCDONNELL; GREGORY E.
 LAWTON; CRAIG P. OMTVEDT; PATRICK M. PREVOST; ROBERT L. SMIALEK; JOHN
 E. WELSH, III; SALLIE B. BAILEY; EDWARD CHILDS HALL, III

               Defendants - Appellees



      In accordance with Rule 33, Rules of the Sixth Circuit, and upon consideration of the

 parties' stipulation to dismiss,

      It is ORDERED that the case is dismissed pursuant to 42(b), Federal Rules

 of Appellate Procedure.

                                                   ENTERED PURSUANT TO RULE 33,
                                                   RULES OF THE SIXTH CIRCUIT
                                                   Deborah S. Hunt, Clerk


  Issued: February 20, 2019
                                                   ___________________________________
